In an action to recover damages for false imprisonment, the plaintiff appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), entered December 13, 1989, which granted the renewed motion of the defendant County of Westchester for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
After reviewing all the evidence in the record, we find that the Supreme Court properly determined that the plaintiff’s confinement was privileged under Mental Hygiene Law § 9.37 (a) (see, Gonzalez v State of New York, 110 AD2d 810). The court was not required to consider the plaintiff’s claim that she was not examined by a second staff physician within the required 72-hour time period because such claim was not raised in opposition to a prior motion for summary judgment made by the defendant County of Westchester (cf., Foley v Roche, 68 AD2d 558; Matter of Schwartzberg v Axelrod, 115 AD2d 891, 892; Stokes v County of Suffolk, 63 AD2d 645, 646). Accordingly, summary judgment dismissing the complaint was properly granted in favor of the defendant County of Westchester. Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.